t c memo united_states tax_court kathleen susan stipe petitioner v commissioner of internal revenue respondent docket no filed date kathleen susan stipe pro_se james a kutten for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy- related penalty for pursuant to sec_6662 a of dollar_figure 1all figures have been rounded to the nearest dollar 2unless otherwise indicated all section references are to continued petitioner contested the determination by filing a timely petition after concessions the issues for decision are whether petitioner received taxable disability payments of dollar_figure in that she failed to report on her federal_income_tax return and whether petitioner is liable for the 10-percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan findings_of_fact the parties did not execute a stipulation of facts on date we granted respondent’s motion to show cause pursuant to rule f on date our order to show cause was made absolute and the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established following the trial the record was held open for receipt of additional records and the parties filed a first continued the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 3petitioner concedes that she received dollar_figure in interest_income in that she failed to report on her federal_income_tax return respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 4before filing the motion respondent contacted petitioner several times to discuss the facts and issues in the case and to agree on a stipulation of facts pursuant to rule a petitioner failed to respond to respondent’s letters and telephone calls supplemental stipulation of facts and attached copies of petitioner’s bank statements which we admitted into evidence petitioner who resided in illinois when she filed her petition worked for the u s department of veterans affairs va as a veterans claims examiner from until on a date in that does not appear in the record petitioner was placed on disability and she retired from the va on date petitioner wa sec_46 years old when she retired in petitioner received disability payments from the u s office of personnel management opm as follows date gross payment amount withheld1 net payment_date date date date total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number 1the amount withheld includes amounts withheld for federal tax life_insurance and health insurance when petitioner was placed on disability she believed she was still able to perform her job and has attempted to get her old job back since she retired from the va in petitioner has applied for more than big_number jobs but has not been able to find permanent full-time employment when petitioner retired in she had two outstanding loans of dollar_figure and dollar_figure from her federal employees’ thrift_savings_plan tsp account on or about date the tsp sent petitioner two letters regarding her loans the letters informed petitioner that if she did not repay her outstanding loans by date the principal and interest then outstanding would be declared a taxable_distribution the correspondence also stated that petitioner might also be liable for early withdrawal penalties petitioner did not repay the loans on or about date petitioner requested and received a dollar_figure distribution from her tsp account for petitioner received forms w-2 wage and tax statement and forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting the following wages and distributions forms w-2 gross wages federal_income_tax withheld va volt technical res l l c rose intl inc adecco usa inc total dollar_figure big_number big_number dollar_figure big_number forms 1099-r opm tsp total gross distribution federal_income_tax withheld dollar_figure big_number big_number dollar_figure big_number big_number on her form_1040 u s individual_income_tax_return petitioner reported wage income of dollar_figure and pension and annuity income of dollar_figure petitioner also reported on the form_1040 that she was liable for additional tax of dollar_figure for an early distribution from a qualified_retirement_plan on form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts petitioner reported that the two tsp loans she failed to repay which totaled dollar_figure were subject_to the 10-percent additional tax but that the dollar_figure distribution was not subject_to the 10-percent additional tax because it was due to total and permanent disability petitioner did not report the dollar_figure she received from opm in on her form_1040 on date respondent mailed a notice_of_deficiency to petitioner with respect to petitioner’s federal_income_tax in the notice_of_deficiency respondent determined that petitioner was liable for a dollar_figure deficiency but did not include an explanation of items petitioner timely filed a petition i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that they are incorrect see rule a 290_us_111 the u s court_of_appeals for the seventh circuit to which an appeal would lie absent a stipulation to the contrary see sec_7482 has held however that the presumption of correctness does not attach where the commissioner fails to introduce any evidence linking the taxpayer to an income-producing activity see eg 100_f3d_1308 7th cir affg tcmemo_1995_243 see also 910_f2d_1374 7th cir courts will not recognize the presumption if an assessment is shown to be ‘without rational foundation’ or is ‘arbitrary and erroneous’ affg tcmemo_1988_559 respondent introduced into evidence forms w-2 and 1099-r showing that petitioner received wages and distributions in in the amounts respondent determined the record also contains copies of petitioner’s bank statements which show that petitioner received deposits from the u s treasury in in amounts consistent with the amounts reported on the forms 1099-r opm issued to petitioner petitioner does not dispute the accuracy or authenticity of any of the forms because respondent has introduced evidence connecting petitioner with the income- producing activity the presumption of correctness attaches to respondent’s notice_of_deficiency in certain circumstances sec_7491 shifts the burden_of_proof to the commissioner however petitioner does not argue that sec_7491 applies and the record does not permit us to conclude that the requirements of sec_7491 have been satisfied consequently petitioner bears the burden_of_proof with respect to all adjustments see rule a ii payments from opm gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code see sec_61 thus in the absence of a statutory exclusion petitioner’s disability payments are includable in her gross_income in certain circumstances sec_104 and sec_105 exclude amounts received on account of personal injuries or sickness the taxpayer bears the burden of establishing that he or she is entitled to the sec_104 or sec_105 exclusion see eg guernsey v commissioner tcmemo_1979_444 citing 17_tc_830 petitioner has not argued let alone established that the disability payments she received from opm in are excludable under sec_104 or sec_105 on the contrary petitioner appears to concede that the payments are taxable petitioner contends however that the gross amount she received from opm in was dollar_figure--not dollar_figure as respondent determined in the alternative petitioner argues that even if she received dollar_figure from opm in she is not liable for any increase in tax because opm withheld federal_income_tax from her payments as we interpret petitioner’s argument petitioner is contending that opm withheld insufficient federal_income_tax from the payments and that she should not be blamed for opm’s failure petitioner’s arguments are without merit the evidence in the record--which includes not only forms w- and 1099-r issued to petitioner by third-party payors but also petitioner’s own bank statements--clearly reflects that petitioner received gross payments of dollar_figure from opm in moreover it is well established that an employer’s failure to withhold income_tax does not in any way lessen an employee’s obligation to pay income_tax 810_f2d_19 2d cir chenault v commissioner tcmemo_2011_ a third party’s withholding obligation does not excuse the taxpayer from his or her duty to report income and pay the resulting tax anderson v commissioner tcmemo_2007_265 consequently we conclude that petitioner received dollar_figure in taxable disability payments from opm in and that she failed to report those payments on her federal_income_tax return iii 10-percent early withdrawal penalty sec_72 imposes a 10-percent additional tax on any distribution from a qualified_retirement_plan that fails to satisfy one of the statutory exceptions in sec_72 dollander v commissioner tcmemo_2009_187 the tsp is a qualified_retirement_plan see sec_4974 sec_7701 and petitioner received a distribution from her tsp account in when she failed to repay loans totaling dollar_figure see sec_72 see also sec_1_72_p_-1 q a-4 income_tax regs the relevant exception is sec_72 which provides that the 10-percent additional tax shall not apply to a distribution attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides that for purposes of sec_72 an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require a taxpayer who is disabled for social_security or employment purposes is not necessarily disabled within the meaning of sec_72 see kopty v commissioner tcmemo_2007_343 taxpayer who received long-term disability benefits from the u s social_security administration not disabled within the meaning of sec_72 affd 313_fedappx_333 d c cir see also hemrick v commissioner tcmemo_2009_272 taxpayer discharged from military duty upon certification of 5the 10-percent additional tax imposed by sec_72 does not apply to distributions that are made on or after the date on which the employee attains age sec_72 or to distributions made to an employee after separation_from_service after attainment of age sec_72 petitioner wa sec_46 years old when she was separated from federal service therefore neither of these exceptions applies medical disqualification not disabled for purposes of sec_72 in determining whether a taxpayer is disabled within the meaning of sec_72 primary consideration is given to the nature and severity of the taxpayer’s ailment sec_1 17a f income_tax regs the regulation further provides that in order for an individual to meet the requirements of sec_72 an impairment must be expected either to continue for a long and indefinite period or to result in death sec_1 17a f income_tax regs an impairment that is remediable is not a disability within the meaning of sec_72 sec_1_72-17a income_tax regs petitioner testified at trial that a doctor had certified she was permanently disabled however the record does not contain the doctor’s certification or any other evidence substantiating the nature or severity of petitioner’s condition the expected duration of the condition or whether the condition could be remedied in the absence of any evidence with respect to the nature or severity of petitioner’s disability we simply cannot conclude that she was disabled within the meaning of sec_72 accordingly petitioner is liable for the percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan in 6the 10-percent additional tax applies only to the tsp loans that petitioner failed to repay respondent did not assert in continued iv conclusion in summary we conclude that petitioner received taxable disability payments from opm of dollar_figure in that she failed to report on her federal_income_tax return and petitioner is liable for the 10-percent additional tax under sec_72 with respect to the tsp loans she failed to repay in we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule continued the notice_of_deficiency or at trial that petitioner was liable for a 10-percent additional tax under sec_72 with respect to the dollar_figure distribution she received from her tsp account in
